DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 61/801,041, filed 03/15/2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2006/0224146 A1) by Lin in view of the publication (US 2002/0173777 A1) by Sand.
Regarding claim-1 Lin discloses an apparatus to treat an eye (Title), the apparatus comprising: a source of energy to soften a sclera of the eye Lin ;
	Lin does not specifically disclose in order to soften the sclera between a lens equator and an insertion of posterior zonule into an ora serrata of the eye
However, Sand discloses a system and method for the treatment of ocular collagen connective tissue having a connector portion which transitions into the ciliary muscle and the lens of an eye, energy from a source is then directed at selected sites  along the portion of the connective tissue to cause longitudinal shrinkage in the length of connective tissue (Abstract), 
wherein Sand teaches, when energy is focused near the muscle of ciliary body it  causes contraction in ciliary body and relaxing the tension upon zonules on the equator of the lens capsule (¶:[0015]) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to know contraction of the ciliary body exerts a tension on the zonular fibers that in turn actually results in an increase in the equatorial diameter of the lens and a corresponding increase in the central volume of the lens, as taught by Sand (¶:[0017]).
Sand does not specifically mention use of a processor comprising instructions to treat the eye with the source of energy, however recites in (¶:[0100]  very precise controlling of the laser systems and optically filtering to produce light energy), and it would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to use a microprocessor or microcontroller for controlling the laser system. 

Regarding claim-2 Lin in view of Sand discloses the limitations of claim-1, Lin further discloses wherein the processor comprises instructions to treat the eye with the energy source to increase a circumlental space of the eye (¶:[0012] recites, presbyopia correction is done by changing the intrinsic properties of the sclera or ciliary tissue to increase the lens accommodation without changing the corneal curvature) that change in ciliary tissue will increase the circumlental space to between the lens and ciliary body. 
Regarding claim-3 Lin in view of Sand discloses the limitations of claim-1, for the limitations wherein the processor comprises instructions to treat the eye with the energy source to increase movement of a posterior vitreous zonule when the eye accommodates, Lin discloses laser energy is used for scleral expansion by increasing the elasticity of the laser ablated scleral regions, which translates to the movement or contraction of the ciliary body and the zonular fiber connected to the lens as recited in (¶:[0053] - [0054]).
Regarding claim-4 Lin in view of Sand discloses the apparatus of claim-1, and Sand teaches the apparatus further comprising a cooling structure to contact an outer surface of the eye, the processor comprises instructions to treat the eye with the source of energy when the cooling structure contacts the outer surface of the eye (¶:[0132] recites, a passive cooling system is in contact with cornea scleral tissue for heat dissipation). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lin 
Regarding claim-5 Lin in view of Sand discloses the apparatus of claim-4, Sand does teaches the cooling structure comprises one or more of a heat sink or a chiller (Fig.10) shows a laser delivery system with integrated passive heat sink.
Regarding claim-6 Lin in view of Sand discloses the apparatus of claim-5, wherein the cooling structure comprises the heat sink coupled to the chiller, the heat sink comprising a surface to contact the eye and conduct heat from the eye (¶:[0132] recites, a passive cooling system is in contact with cornea scleral tissue for heat dissipation), 
the chiller comprising a substance having a temperature less than about 20 degrees Celsius and greater than a freezing temperature of saline (¶:[0023] collagen temperature is maintained within about 5 degrees Celsius of about 23 degrees Celsius (Sand, claim-5), Sand further teaches wherein the substance comprises a fluid and a fluidic channel extends from the heat sink to the chiller to cycle the fluid through the heat sink and the chiller
Regarding claim-7 Lin in view of Sand discloses the apparatus of claim-4, and Sand teaches wherein the cooling structure is shaped to contact a conjunctiva of the eye (Fig.10) shows the tip of the instrument has a curved shape for touching the conjunctive.
Regarding claims 8 and 9 Lin in view of Sand discloses the apparatus of claim-4, wherein the cooling structure comprises a material transmissive to energy of the source that comprises a laser beam and the cooling structure comprises a material transmissive to the laser beam the cryogenic material used as cooling medium are trans missive to laser pulse as taught by Sand (¶:[0130]).
Regarding claim-10 Lin in view of Sand discloses the apparatus of claim-4, Sand further teaches the limitation the energy source comprises a laser beam and the cooling structure comprises a material transmissive to the laser beam as discussed for the rejection of claim 8 and 9 above, Sand also teaches the material comprises ZnSe and the laser beam comprises a wavelength within a range from about 5.8 to about 6.6 um (¶:[0078] emitting laser has wavelength in the range of 1.32  micron and above).
Regarding claim-11 	Lin in view of Sand discloses the apparatus of claim-10, Lin further discloses wherein the laser beam is configured to have a greater absorbance by stroma than by water (¶:[0049] laser absorption is largely by protein in conjunctiva and sclera than water) conjunctiva and sclera are stromal material.
Regarding claim-12 	Lin in view of Sand discloses the apparatus of claim-1, Lin further discloses wherein the processor comprises instructions to treat the eye such that vitreous zonules at the ora serrata move at least anteriorly when the eye accommodates at least about one diopter (¶:[0055] recites, anterior shift of lens relaxation by vitreous zonules causes 1.0 to 1.7 diopter of myopic shift).
Regarding claim-13 	Lin in view of Sand discloses the apparatus of claim-1, Lin discloses wherein the processor comprises instructions to treat the eye such that the vitreous zonules at the ora serrata move at least anteriorly as discussed for the rejection of claim-12 above, Lin further discloses at least about 1 mm when the eye accommodates the at least about one diopter and wherein the softened scleral tissue moves interiorly toward an optical axis of the eye (¶:[0054] recites, each one mm contraction of ciliary body will cause 0.8 to 2.6 diopter of accommodation eye lens).
Regarding claim-14 Lin in view of Sand discloses the apparatus of claim-1, and Sand teaches wherein the processor comprises instructions to treat the eye such that an apex of the ciliary body is translocated away from an optical axis of the eye to increase a circumlental space of the eye (¶:[0071] the base of the scleral spur and its apex is in the choroid moves longitudinally) and that will cause increase in circumlental space.
Regarding claim-15 Lin in view of Sand discloses the apparatus of claim-1, Lin further discloses to treat the eye such that energy is transmitted through a conjunctiva of the eye to soften the sclera (¶:[0063] loosening of sclera ciliary body is caused by laser radiation).
Regarding claim-16 Lin in view of Sand discloses the apparatus of claim-1, Lin further discloses wherein the processor comprises instructions to treat the eye such that a conjunctiva of the eye comprises at least one layer of viable cells under a location of the conjunctiva irradiated with an energy source and a heated region comprising softened scleral tissue (¶:[0066] recites, laser irradiance has a fast exponential decrease due to its absorption in ocular tissue).
Regarding claim-17 Lin in view of Sand discloses the apparatus of claim-16, and Sand teaches to treat the eye such that a conjunctiva of the eye comprises at least one layer of viable cells under a location of the conjunctiva irradiated with an energy source and a heated region comprising softened scleral tissue (¶:[0070] cells are irradiated in conjunctiva to loosen scleral tissue).
Regarding claim-18 Lin in view of Sand discloses the apparatus of claim-1 and the processor comprises instructions to treat the eye, Sand teaches wherein  conjunctiva of the eye is cooled with one or more of a heat sink or a chiller (¶:[0132] recites, a passive cooling system is in contact with cornea scleral tissue for heat dissipation) and wherein the conjunctiva of the eye comprises a peak temperature less than a peak temperature of the sclera (¶:[0128] the conjunctiva and sclera to assure the optimum thermal profile defined as the maximal temperatures in the trabecular meshwork and near-normal temperatures in the more superficial tissues through which the laser energy has passed).        
Regarding claim-19 Lin in view of Sand discloses the apparatus of claim-1 and the processor comprises instructions to treat the eye, and Sand teaches a  conjunctiva of the eye is cooled with one or more of a heat sink or a chiller and wherein the conjunctiva of the eye is heated less than the sclera
Regarding claim-20 Lin in view of Sand discloses the apparatus of claim-1 and the processor comprises instructions to treat the eye, and Lin discloses at least about half of an electromagnetic light energy is absorbed with the conjunctiva of the eye and wherein a scleral stroma of the eye is heated more than the conjunctiva of the eye (¶:[0047] a tissue heating means or thermal energy beam, including electromagnetic wave such as a coherent wave (or laser), and non-laser wave such as radio frequency (RF) wave used in electrode device).
Regarding claim-21 Lin in view of Sand discloses the apparatus of claim-19 and the processor comprises instructions to treat the eye, and Lin discloses an outer epithelial layer of the conjunctiva is heated (¶:[0071] corneal epithelial layers is coagulated) to a temperature of no more than about 43 degrees Celsius and a portion of the scleral stroma is heated to at least about 50 degrees Celsius to soften the scleral stroma (¶:[0091] preferred temperature of the treated area is about 50-80 degree Celsius and most preferable about 58-75 degree Celsius).
Regarding claim-22 Lin in view of Sand discloses the apparatus of claim-1 and the processor comprises instructions to treat the eye, and Lin discloses conjunctiva of the eye is incised in order to treat the sclera (¶:[0031] relaxation of conjunctiva or surface curvature change and its anterior shift is needed for maximal accommodation of the lens for treating eye).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792